Citation Nr: 0416237	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to April 
1946.  He died in June 2000.  The appellant claims to be the 
deceased veteran's surviving spouse, and the appellee is 
currently recognized by VA as the veteran's surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 Decision Review 
Officer decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that recognized the 
appellee as the surviving spouse, thereby reversing a January 
2002 administrative decision in which the RO initially 
recognized the appellant as the surviving spouse.


FINDINGS OF FACT

1.  The appellee is a surviving spouse, as she entered into a 
valid marriage with the veteran in May 1943 and cohabited 
with him continuously until his death.

2.  Due to the valid marriage between the appellee and the 
veteran, the appellant's attempted marriage to the veteran in 
September 1977 was invalid by reason of legal impediment.

3.  The appellant's attempted marriage cannot be deemed valid 
because a claim has been filed by the appellee, as a legal 
surviving spouse.




CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

This is a contested claim, since allowance of the appellant's 
appeal could result in a loss of benefits to the appellee, 
whom the RO recognized as the veteran's surviving spouse.  As 
a simultaneously contested claim, special procedural 
regulations are applicable.  See 38 U.S.C.A. § 7105A (West 
2002); 38 C.F.R. § 19.100, 19.101, 19.102, 20.713(a) (2003); 
see also M21-1, Part IV, Chapter 5.  

All interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  Upon the filing 
of a notice of disagreement in a simultaneously contested 
claim, all interested parties will be furnished with a copy 
of the statement of the case (SOC).  38 C.F.R. § 19.101.  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).

In this case, there is no indication that the appellee was 
advised of the substance of the appellant's notice of 
disagreement or substantive appeal, but in light of the 
favorable nature of this decision to the appellee, such issue 
is moot.  No harm can possibly result to her from the failure 
to provide this information.  Therefore, the Board can 
proceed with a decision without the need for further 
development.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Aside from the above, the special procedural 
regulations were met.  

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to a claim such as the one decided herein.  
Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 1).   In any event, VA has satisfied its 
duty to notify and assist, particularly in a case such as 
this where the issue is limited to statutory interpretation.  
See Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).




II.  Recognition as surviving spouse

To establish recognition as a surviving spouse, there must be 
evidence of a valid marriage to the veteran under the laws of 
the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  The validity of a marriage is 
determined based upon the law of the jurisdiction where the 
parties reside at the time of marriage or when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).  There are various 
methods in which a valid marriage may be established for VA 
benefit purposes.  See 38 C.F.R. § 3.205.  

The claims file includes a photocopy of a Certificate of 
Marriage from the Republic of Costa Rica, establishing the 
appellee and veteran married in May 1943.  The Board is 
satisfied that the photocopy is genuine and free from 
alteration.  See 38 C.F.R. § 3.204(c) (2003).  The claims 
file also includes a photocopy of a Certificate of Marriage 
from Miami, Florida, establishing the appellant and veteran 
"married" in September 1977.   

There is no indication that the May 1943 marriage was 
invalid, and there is no evidence that the appellee and the 
veteran ever divorced.  Although the appellee and the veteran 
lived apart for periods of time, the appellee explained that 
their routine separations were essentially for reasons of 
convenience, as the veteran lived part-time in the United 
States.  In the absence of contradictory information, the 
appellee's continuity of cohabitation with the veteran will 
not be considered as having been broken.  See 38 C.F.R. 
§ 3.53(b).  Instead, the evidence tends to support the 
appellee's contention in this regard.  For instance, the 
Certificate of Death and the Report of the Death of an 
American Citizen Abroad, shows the veteran was residing in 
San Jose, Costa Rica, with the appellee when he died and that 
the appellee was responsible for his custody and personal 
effects after death.  The veteran lived with the appellee 
"three or four months before he passed away," according to 
her statement.  Even if there were separations between the 
appellee and the veteran as a result of fault of either 
party, they were obviously temporary as the two were living 
together at the time of the veteran's death.  See 38 C.F.R. 
§ 3.53(a).  As there is also no evidence that the appellee 
has remarried or lived with another person of the opposite 
sex, the appellee meets the definition of a surviving spouse.  
See 38 C.F.R. § 3.50(b).

The marriage between the appellee and the veteran served as a 
legal impediment to any subsequent attempt at marriage.  For 
this reason, the appellant's attempted marriage to the 
veteran in September 1977 must be deemed invalid.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage (see §3.54(d)), and 
(b) The claimant entered into the marriage without knowledge 
of the impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death as outlined in §3.53, and (d) No claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52.  Here, the evidence arguably shows 
that the first three requirements have been satisfied.  The 
appellant stated that she had no knowledge of the legal 
impediment when she entered into her marriage with the 
veteran, she had children with him, and their separation in 
1993 appears to have been as a result of the veteran's 
misconduct, i.e., domestic violence.  See 38 C.F.R. 
§ 3.53(a).  However, the appellant's attempted marriage to 
the veteran cannot be deemed valid because a claim has been 
filed by the appellee, as a legal surviving spouse, who is 
entitled to gratuitous death benefits.  See 38 C.F.R. 
§ 3.52(d).  In the absence of a valid marriage between the 
appellant and the veteran, the appellant cannot be considered 
a surviving spouse. 

The appellant argues that she is entitled to recognition as 
the surviving spouse because the evidence plainly shows her 
children from the veteran are currently in receipt of VA 
benefits.  The paternity of her children, however, is not in 
dispute and has no bearing on whether she is considered a 
surviving spouse for the purpose of VA benefits.    

In summary, the appellee's May 1943 marriage to the veteran 
existed until the veteran's death, which served as a legal 
impediment to the appellant's subsequent attempt at marriage 
to the veteran, and the appellant's marriage cannot otherwise 
be deemed valid for VA purposes because a claim has been 
filed by the appellee, a legal surviving spouse who has been 
found entitled to gratuitous death benefits.


ORDER

As the appellee is entitled to recognition as the veteran's 
surviving spouse for the purpose of VA benefits, the 
appellant's claim is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



